Citation Nr: 1236094	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-18 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to April 16, 2007, for the grant of service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an effective date prior to April 16, 2007, for the grant of a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 1953.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
 
In April 2011, the RO determined that the Veteran's August 2010 substantive appeal would be considered timely because the statement of the case had been sent to an incorrect address.

In June 2012 the Veteran submitted a properly executed VA Form 21-22 verifying that his representative is the Veterans of Foreign Wars of the United States.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an entitlement to an effective date prior to April 16, 2007, for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric disorder was denied by the Board in decisions issued in April 1956, and October 1986 and by unappealed rating decisions dated in February 1987, April 1988, and July 2006. 

2.  Within a year of the July 2006 rating decision, a May 2007 VA psychiatric examination report was received, and this report contained new and material evidence which resulted in the granting of the Veteran's claim for service connection for a psychiatric disorder.

3.  Subsequent to the April 1988 final rating decision, the earliest document that can be considered a request to reopen the claim for service connection for a psychiatric disorder was an April 4, 2006, statement from the Veteran.


CONCLUSION OF LAW

The criteria for an earlier effective date of April 4, 2006, for the grant of service connection for a psychiatric disorder, to include PTSD with depression, are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As these appeals arise from the Veteran's disagreement with the effective date assigned following the grant of service connection and the grant of TDIU, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic notice provided in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of the law applicable to the specific claims on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

As to the duty to assist, VA obtained the Veteran's private and VA treatment records, and the Veteran has been provided VA examinations.  The Veteran has provided testimony in support of his claims at a hearing held in March 2012.  The Board finds that no additional assistance is required to fulfill the duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

II.  Law and Regulations

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

When new and material evidence is received during the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  See 38 C.F.R. § 3.400(q)(1).  If new and material evidence is received after a final disallowance, the effective date of an award of disability compensation based on new and material evidence shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).

III.  Analysis

The March 2008 rating decision on appeal granted service connection for PTSD with depression effective from April 16, 2007.  At his March 2012 hearing the Veteran indicated that he thought his awards of service connection for PTSD and for TDIU should be granted all the way back to his military service.  As shown below, the Board finds that the Veteran is entitled to an earlier effective date of April 4, 2006, but no earlier, for the award of service connection for his psychiatric disability.

In April 1956 the Board issued a decision denying service connection for an anxiety disorder.  In October 1986 the Board issued a decision denying service connection for an acquired psychiatric disorder.  Subsequently the RO denied the Veteran's request to reopen his claim for service connection for an anxiety disorder by unappealed rating decisions dated in February 1987, April 1988, and July 2006.  

Although the Veteran did not appeal the July 2006 rating decision denying his claim for service connection for a psychiatric disorder, the Board finds that new and material evidence was received within the appeal period and that this evidence led to granting the Veteran's claim.  

The new and material evidence consists of a May 2007 VA examination report.  This report contains an opinion that the Veteran's neuropsychiatric condition is at least as likely as not caused by the Veteran's service-connected neurodermatitis.  Based on this information the RO issued a rating decision in September 2007 granting service connection for depressive disorder effective from April 16, 2007.  

The March 2008 rating decision on appeal granted service connection for PTSD and reclassified the Veteran's service-connected psychiatric disorder as PTSD, with depression; depressive disorder.  The effective date of service connection continued to be April 16, 2007. 

The Board is unable to separate out the Veteran's PTSD from his depressive disorder.  Hence the Board finds that the Veteran was granted service connection for his current psychiatric disorder, however described, based on the May 2007 VA examination report.  As this grant of service connection was based on an examination report that is considered new and material evidence and that was received within a year of issuance of the July 2006 rating decision denial of service connection (prior to that decision becoming final), the effective date will be as though the July 2006 rating decision had not been rendered.  See 38 C.F.R. § 3.400(q)(1).  

Prior to July 2006, the last decision denying the Veteran's claim for service connection for a psychiatric disorder was an April 1988 rating decision.  The RO sent the Veteran a letter in May 1988 informing him of the April 1988 denial of his claim and informing him of his appellate rights.  The Veteran did not appeal that decision and it became final.  The Board notes that, absent a finding of clear and unmistakable error (CUE), an effective date prior to the May 1988 final RO decision is precluded.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). 

The Board notes that the Veteran has not asserted that there was CUE in any prior rating or Board decision.

The Board has examined the documents of record subsequent to the April 1988 final rating decision.  These documents include letters discussing the appointment of an agent as the Veteran's representative.  The earliest document that may be interpreted as a request to reopen the Veteran's claim for service connection for a psychiatric disorder is an April 4, 2006, letter from the Veteran requesting that his claim for service connection for a nervous condition be reopened.

Following that April 4, 2006, request, the RO reopened the Veteran's claim based on new and material evidence.  When new and material evidence is received after final disallowance of a claim, the effective date of an award of service connection will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  In this case, the date of receipt of claim, is later than the date entitlement arose.  Consequently, the Veteran is entitled to an earlier effective date of April 4, 2006, the date of receipt of the reopened claim, but no earlier.  Accordingly, an effective date of April 4, 2006, for a grant of service connection for a psychiatric disorder to include PTSD with depression, is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date of April 4, 2006, for the grant of service connection for a psychiatric disorder to include PTSD with depression is granted, subject to the law and regulations regarding the award of monetary benefits.


REMAND

The Veteran seeks an effective date prior to April 16, 2007, for the grant of TDIU.  The March 2008 rating decision on appeal granted the Veteran TDIU following the award of service connection and a 70 percent rating for the Veteran's psychiatric disorder.  As explained above, the Board has granted the Veteran an earlier effective date for service connection for his psychiatric disorder.  The appropriate effective date for the Veteran's TDIU is inextricably intertwined with the rating assigned for the Veteran's service-connected psychiatric disorder prior to April 16, 2007.  The Board must remand the Veteran's TDIU claim to the RO so that the RO may determine the appropriate rating for the Veteran's psychiatric disability prior to April 16, 2007, and then make a new determination as to the appropriate effective date to be awarded for TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Assign the Veteran a rating for his service-connected psychiatric disorder to include PTSD with depression for the period of April 4, 2006, to April 16, 2007.

2.  Readjudicate the Veteran's claim for an effective date prior to April 16, 2007, for the grant of TDIU, taking into consideration the earlier effective date assigned for service connection for the Veteran's psychiatric disorder, and the rating assigned for such.  

3.  Thereafter, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


